Hurt, Judge.
This is a companion casero that of Monk v. The State, just decided. Monk and Jump were separately indicted for the murder of C. Spears. They were separately tried and convicted—this appellant being given twenty-five years in the penitentiary.
The State proved, over objection, that appellant, after the death of Spears, collected ten dollars from the witness Adams, which money Adams owed to Spears. This, under the facts of this case, was competent evidence. Counsel for appellant contends that, as the witness Adams states that he was indebted to O. Pierce, not Spears, the fact that appellant collected the money was immaterial. This would be correct but for the proof that Spears and Pierce was the same person. Adams knew him by the name of Pierce, while his true name was Spears.
There was error in permitting the State to prove by J. H. Taylor the matters complained of in bill of exceptions Ho. 4. (See the opinion in Monk’s case with reference to the testimony of Alexander.) There was also error in permitting the State to prove by Alexander the matters complained of in bill Ho. 5. This matter is also discussed in Monk’s ca.se.
It was also error to permit the State to prove by Lewis, the sheriff, that, after the homicide, he had arrested Monk in Mason county, about four hundred miles from Dallas; because, if a conspiracy between Monk and defendant Jump had been shown, it had unquestionably ended. We will not discuss the rule relating to the admission in evidence of the acts and declarations of a co-conspirator; for, if what has already been said in repeated decisions can not be understood, we feel our *461inability to express our views more explicitly, or with greater clearness.
Opinion delivered April 10, 1889.
The remaining assignment of error is that the evidence is insufficient to support the verdict. What has been said in the opinion in the Monk case is applicable to this. We are not satisfied to allow the verdict to stand and thus become a precedent. The judgment is reversed and the cause remanded.

Reversed and remanded.